DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As per claim 14, line 27 “a”  has been changed to  - -the- - .  
As per claim 8, line 23 “a”  has been changed to  - -the- - .   Also on line 27, “a”  has been changed to  - -the- - .  On line 29, “a” has been changed to  - -a- - .  on line 33, “a”  has been changed to   - -a- - .
20As per claim 14, line 22 “a”  has been changed to  - -the- - .   Also on line 28, “a”  has been changed to  - -the- - .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 contain patent eligible subject matter in view of the applicant’s arguments and the claims as amended on 3/1/2021.
The prior art taken alone or in combination failed to teach or suggest :
“if the confidence score for the discovery question is below the first threshold and above a second threshold: presenting the likely response to the user with a prompt for confirmation; and 

“if the confidence score for the discovery question is below the first threshold and above a second threshold: presenting on a display associated with the computer the likely response to the user with a prompt for confirmation; and automatically, by way of a computer, determining whether to present the one or more associated questions based on the user’s response to the prompt for confirmation; if the confidence for the discovery question is below the second threshold: presenting on a display associated with the computer the discovery question to the user; and automatically, by wav of the computer, determining whether to present the one or more associated questions based on the user’s response to the discovery question” as recited in independent claim 8.

“if the confidence score for the discovery question is below the first threshold and above a second threshold: present on a display associated with the computer, the likely response to the user with a prompt for confirmation; and automatically, by wav of the computer, determine whether to present the one or more associated questions based on the user’s response to the prompt for confirmation; if the confidence for the discovery question is below the second threshold: present, on a display associated with the computer, the discovery question to the user; 

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  
 Morin et al (US Patent No. 10,169,828) disclose a system and method for applying analytics models to a tax preparation system to calculate the likelihood of qualification for an earned income tax credit using a predictive model.

Goldman et al (US Pub. No. 2016/0078567) disclose a system and method for facilitating a user in preparing a tax return document using a predictive model.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

 March 8, 2021